Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This action is responsive to the communication filed on 1/28/19.

Claim Objections
2.	Claims 1, 6-7, and 11 are objected to because of the following informalities:  
On line 9 of claims 1 and 11 the word --predetermined-- is inadvertently misspelled.  Appropriate correction is required.
The word --processes-- has been inadvertently misspelled on various lines of claims 1, 6, and 11.
The word --multiparty-- has been inadvertently misspelled on lines 6 and 12 of claim 7.

Allowable Subject Matter
3.	Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):


5.	Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The applicant does not provide or define sufficient structure for the claimed computation component and it is unclear as to what structure the claimed computation component is drawn to. 
6.	Claim limitation “computation component adapted to” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections – 35 USC 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent may not be obtained through the invention is not identically disclosed or described as set forth in of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

8.	Claims 1-4 and 11 are rejected under 35 USC 103 as being unpatentable over Rindal et al (US 2017/0359321) in view of Troncoso Pastoriza et al (US 2011/0060917).
	Regarding claim 1, Rindal et al teaches a method for performing secure computations on records (fig. 5, ‘504, “secure computation”), comprising: 
receiving a request to apply a computation on a record (par [0020], lines 14-15, “buyer requests and encryption of its own data”);
par[0015], lines 2-10, which discloses application of a mathematical operator on portions of data);
instructing each of the plurality of computational processes to perform a computation scheme (par [0013], lines 13-17, which discloses performing a plurality of computations on the private data) comprising:
applying one of a plurality of semi honest multiparty computations on the partial record (par [0013], lines 16-17, “multi-party computation (MPC)”);
verifying an integrity of at least one application of the semi honest multiparty computations by comparison of the assignments to the at least one predetermined equation to at least one constant (par [0059], lines 1-10 & par [0060], lines 1-20, which disclose using the semi-honest protocol to verify that the multi-party computation distributed garbled outputs are valid by comparing the output data with the data randomly encrypted using z=xi g(r)); and 
when the detected integrity is valid, calculating a response to the request by combining the applications of the semi honest multiparty computations on the partial records (par [0060], lines 12-24 and par [0087], lines 16-25, which disclose providing participants with their correct output upon determining that the received garbled/encoded outputs are valid upon being decoded).
Rindal et al does not explicitly teach iteratively repeating a predetermined number of times:

Troncoso Pastoriza et al further teaches iteratively repeating a predetermined number of times (par [0049], lines 6-8):
using a secure multiparty arithmetic computation to generate random terms (par [0030] & par [0032], lines 16-19, which discloses using multiparty computation techniques for randomizing encrypted data); and
using the secure multiparty arithmetic computation to assign the random terms (par [0037], lines 5-10) and an outcome of the application to at least one predetermined equation (par [0037-0038], which disclose generating random values for an encrypted homomorphic equation).
It would have been obvious to one of ordinary skill before the effective date of the invention was made to combine secure secret sharing and data computing environment of Troncoso Pastoriza et al within the secure data exchange verification system of Rindal et al would provide the predictive result of improving upon preventing untrusted or semi-honest parties from accessing secure data by requiring the requesting parties (of Rindal et al) attempting to access the secure data to resolve the homomorphic computations and equations embedded in the secure secret data before encrypting and accessing the secure data  (disclosed in par [0010], lines 7-15 of Troncoso Pastoriza et al).

Regarding claim 2, Rindal et al does not explicitly teach wherein the record and each partial record comprise a matrix of predetermined size comprising elements of a finite algebraic field.
Troncoso Pastoriza et al further teaches wherein the record and each partial record comprise a matrix of predetermined size comprising elements of a finite algebraic field (fig. 1, fig. 3,  par [0004], lines 34-35 and par [0019], which disclose implementing encrypted matrices and calculated equations in the secret sharing environment).
It would have been obvious to one of ordinary skill before the effective date of the invention was made to combine secure secret sharing and data computing environment of Troncoso Pastoriza et al within the secure data exchange verification system of Rindal et al would provide the predictive result disclosed regarding claim 1.
Regarding claim 3, Rindal et al does not explicitly teach wherein the secure multiparty arithmetic computation comprises a plurality of the following operations: a multiplication of an input by a scalar, a summation of two inputs, a multiplication of two inputs, and a comparison between two inputs.
Troncoso Pastoriza et al further teaches wherein the secure multiparty arithmetic computation comprises a plurality of the following operations:
a multiplication of an input by a scalar (par [0037], lines 5-7), a summation of two inputs (claim 5, “set of input encryptions”), a multiplication of two inputs (claim 5, “calculating a set of encrypted matrices”), and a comparison between two inputs (claim 5, “decrypting elements of said output vector”).
 Troncoso Pastoriza et al within the secure data exchange verification system of Rindal et al would provide the predictive result disclosed regarding claim 1.

Regarding claim 4, Rindal et al does not explicitly teach wherein the random terms are generated as randomly generated elements of the finite algebraic field and summations of randomly generated elements of the finite algebraic field multiplied by matrix entries of respective partial records.
Troncoso Pastoriza et al further teaches wherein the random terms are generated as randomly generated elements of the finite algebraic field (par [0038-0042]) and summations of randomly generated elements of the finite algebraic field multiplied by matrix entries of respective partial records (par [0038-0042]).
It would have been obvious to one of ordinary skill before the effective date of the invention was made to combine secure secret sharing and data computing environment of Troncoso Pastoriza et al within the secure data exchange verification system of Rindal et al would provide the predictive result disclosed regarding claim 1.

Regarding claim 11, Rindal et al teaches a system for performing secure computations on records (fig. 5, ‘504, “secure computation”), comprising: at least one computation component adapted to perform the following: 
receiving a request to apply a computation on a record (par [0020], lines 14-15, “buyer requests and encryption of its own data”);
par[0015], lines 2-10, which discloses application of a mathematical operator on portions of data);
instructing each of the plurality of computational processes to perform a computation scheme (par [0013], lines 13-17, which discloses performing a plurality of computations on the private data) comprising:
applying one of a plurality of semi honest multiparty computations on the partial record (par [0013], lines 16-17, “multi-party computation (MPC)”);
verifying an integrity of at least one application of the semi honest multiparty computations by comparison of the assignments to the at least one predetermined equation to at least one constant (par [0059], lines 1-10 & par [0060], lines 1-20, which disclose using the semi-honest protocol to verify that the multi-party computation distributed garbled outputs are valid by comparing the output data with the data randomly encrypted using z=xi g(r)); and 
when the detected integrity is valid, calculating a response to the request by combining the applications of the semi honest multiparty computations on the partial records (par [0060], lines 12-24 and par [0087], lines 16-25, which disclose providing participants with their correct output upon determining that the received garbled/encoded outputs are valid upon being decoded).
Rindal et al does not explicitly teach iteratively repeating a predetermined number of times:

Troncoso Pastoriza et al further teaches iteratively repeating a predetermined number of times (par [0049], lines 6-8):
using a secure multiparty arithmetic computation to generate random terms (par [0030] & par [0032], lines 16-19, which discloses using multiparty computation techniques for randomizing encrypted data); and
using the secure multiparty arithmetic computation to assign the random terms (par [0037], lines 5-10) and an outcome of the application to at least one predetermined equation (par [0037-0038], which disclose generating random values for an encrypted homomorphic equation).
It would have been obvious to one of ordinary skill before the effective date of the invention was made to combine secure secret sharing and data computing environment of Troncoso Pastoriza et al within the secure data exchange verification system of Rindal et al would provide the predictive result of improving upon preventing untrusted or semi-honest parties from accessing secure data by requiring the requesting parties (of Rindal et al) attempting to access the secure data to resolve the homomorphic computations and equations embedded in the secure secret data before encrypting and accessing the secure data  (disclosed in par [0010], lines 7-15 of Troncoso Pastoriza et al).

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20210208